THE COURT.
— The defendant, E. Eredia, otherwise known as Chappo, was tried and convicted at the June term, 1904, of the district court of Cochise County, of the crime of murder in the first degree, and is under sentence of death. We have before us only a transcript of the record in this case. No brief has been filed or assignment of errors, and we are not advised as to what the appellant complains of or relies upon for a reversal. We have made a careful examination of the record, but can discover no error which would warrant us in disturbing the judgment of the court below. The judgment will therefore be affirmed.